Case: 18-60274   Document: 00515278853     Page: 1   Date Filed: 01/21/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                 No. 18-60274                          FILED
                                                                 January 21, 2020
                                                                  Lyle W. Cayce
STEPHEN DANIEL MONTALTO,                                               Clerk

             Petitioner - Appellee

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; PELICIA HALL,
COMMISSIONER, MISSISSIPPI DEPARTMENT OF CORRECTIONS,

             Respondents - Appellants




                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before DAVIS, HIGGINSON, and WILLETT, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      This panel previously remanded this case to the district court with
instructions that “it provide a supplemental order setting forth actual findings,
if any,” as to professional misconduct by the attorneys in this case. Montalto
v. Miss. Dep’t of Corr., 938 F.3d 649, 658 (5th Cir. 2019). On December 9, 2019,
the district court granted the parties’ joint motion to approve their proposed
“Agreed Order.” In the “Agreed Order,” the district court clarifies that its
“previous order contained no formal findings of professional misconduct and
imposed no sanctions on the attorneys or parties involved in this case.”
    Case: 18-60274    Document: 00515278853    Page: 2   Date Filed: 01/21/2020



                                No. 18-60274
      Because the district court made no “actual finding[s] of professional
misconduct,” United States v. El-Mezain, 664 F.3d 467, 579 (5th Cir. 2011), the
appeal is DISMISSED.




                                      2